Case 2:20-cv-03107-RGK-AFM Document 42 Filed 06/21/21 Page 1 of 20 Page ID #:248



 1   WILSON TURNER KOSMO LLP
     FREDERICK W. KOSMO, JR. (138036)
 2   HUBERT KIM (204957)
     402 West Broadway, Suite 1600
 3   San Diego, California 92101
     Telephone: (619) 236-9600
 4   Facsimile: (619) 236-9669
     E-mail: fkosmo@wilsonturnerkosmo.com
 5   E-mail: hkim@wilsonturnerkosmo.com
 6   Attorneys for Defendant and Counter-Claimant
     LIEF ORGANICS, LLC
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11                                WESTERN DIVISION
12   Viva Naturals, Inc.,                     Case No. 2:20-cv-03107-RGK-AFM
13                Plaintiffs,                 MEMORANDUM OF POINTS
                                              AND AUTHORITIES IN
14         v.                                 OPPOSITION TO VIVA
                                              NATURALS, INC.’S MOTION
15   Lief Organics, LLC,                      FOR SUMMARY JUDGMENT
16                Defendant.                  First Amended
                                              Complaint Filed: June 17, 2020
17
                                              District Judge: Hon. R. Gary Klausner
18                                            Courtroom: 850, 8th Floor
19                                            Magistrate
                                              Judge:        Hon. Alexander F.
20                                                          MacKinnon
                                              Courtroom:    #780, 7th Floor
21
                                              Hearing Date: July 12, 2021
22                                            Hearing Time: 9:00 a.m.
23                                            Trial Date:   August 24, 2021
24
     And Related Counterclaims.
25
26
27
28
                                         Case No. 2:20-cv-03107-RGK-AFM
      LIEF ORGANICS, LLC’S MEMORANDUM OF PTS & AUTH. IN OPPOSITION
              TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-03107-RGK-AFM Document 42 Filed 06/21/21 Page 2 of 20 Page ID #:249



 1                                              TABLE OF CONTENTS
 2   I. INTRODUCTION .................................................................................................. 1
 3   II. FACTUAL BACKGROUND ............................................................................... 3
 4   III. ARGUMENT ....................................................................................................... 5
 5            A.       Viva Did Not Meet and Confer With Lief Before Filing Its
                       Motion for Summary Judgment in Violation of the Local Rules. ........ 5
 6
              B.       Viva Claims Fail Because The FDA Has Exclusive Jurisdiction
 7                     To Determine Whether A Dietary Supplement Is Adulterated............. 7
 8            C.       The Requests For Admissions Should Be Disregarded or
                       Withdrawn. ............................................................................................ 9
 9
              D.       Viva’s Claims Fail as a Matter of Law Because it Has Not
10                     Established the Facts to Seek Summary Judgment Even if the
                       RFAs are Deemed Admitted. .............................................................. 11
11
                       1.       Breach of Contract .................................................................... 11
12
                       2.       Viva Is Not Entitled to Summary Judgment For Breach
13                              Of Warranty. ............................................................................. 14
14                     3.       Viva’s Negligence Claim Is Barred by the Economic
                                Loss Rule. ................................................................................. 15
15
                       4.       Viva’s Attempt to Obtain Summary Judgment on Lief’s
16                              Two Counterclaims Should Fail ............................................... 16
17   IV. CONCLUSION ................................................................................................. 16
18
19
20
21
22
23
24
25
26
27
28
                                -i-      Case No. 2:20-cv-03107-RGK-AFM
      LIEF ORGANICS, LLC’S MEMORANDUM OF PTS & AUTH. IN OPPOSITION
              TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-03107-RGK-AFM Document 42 Filed 06/21/21 Page 3 of 20 Page ID #:250



 1                                             TABLE OF AUTHORITIES
 2   Federal Cases                                                                                                     Page(s)
 3   Amarin Pharma, Inc. v. Int'l Trade Comm'n,
       923 F.3d 959 (Fed. Cir.), cert. denied, 140 S. Ct. 642 (2019) ............................. 8
 4
 5   Apollo Grp. Inc. v. Avnet, Inc.,
       58 F.3d 477 (9th Cir. 1995) ................................................................................ 14
 6
     Arena Restaurant and Lounge LLC v. Southern Glazer’s Wine and Spirits, LLC,
 7      2018 WL 1805516 (N.D. Cal. Apr. 16, 2018).................................................... 15
 8
     Buckman Co. v. Plaintiffs' Legal Comm.,
 9     531 U.S. 341 (2001).............................................................................................. 8
10   County of Kern v. Tyler Techs., Inc.,
11     2021 WL 369588 (E.D. Cal. Feb. 3, 2021) ........................................................ 15
12   Mardiros v. City of Hope,
13     Case No. 2:19-cv-2196-MSC-MAA (C.D. Cal., Jan. 22, 2021) ...................... 5, 6

14   Oracle USA, Inc. v. XL Glob. Servs., Inc.,
       2009 WL 2084154 (N.D. Cal. July 13, 2009) .................................................... 15
15
16   Patriot Sci. Corp. v. Korodi,
        504 F. Supp. 2d 952 (S.D. Cal. 2007) ................................................................ 15
17
     PhotoMedex, Inc. v. Irwin,
18
       601 F.3d 919 (9th Cir. 2010) ................................................................................ 8
19
     POM Wonderful LLC v. Coca-Cola Co.,
20     573 U.S. 102 (2014).............................................................................................. 8
21
     Singer v. Live Nation Worldwide, Inc.,
22      Case No. 11-cv-427-DOC/MLGx, 2012 U.S. Dist. LEXIS 5196 (C.D.
        Cal. Jan. 13, 2012) ................................................................................................ 5
23
24   Skidmore v. Led Zeppelin,
        Case No. 15-3462-RGK/AGRx, 2016 WL 1442461 (C.D. Cal., Apr. 8,
25      2016) ............................................................................................................... 9, 10
26
     Tantaros v. Fox News Channel, LLC,
27     427 F. Supp. 3d 488 (S.D.N.Y. 2019) .................................................................. 9
28
                                -ii-     Case No. 2:20-cv-03107-RGK-AFM
      LIEF ORGANICS, LLC’S MEMORANDUM OF PTS & AUTH. IN OPPOSITION
              TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-03107-RGK-AFM Document 42 Filed 06/21/21 Page 4 of 20 Page ID #:251



 1   United Guar. Mortg. Indem. Co. v. Countrywide Fin. Corp.,
       660 F.Supp.2d 1163 (C.D. Cal. 2009) ................................................................ 15
 2
 3   State Cases
 4   Applied Equip. Corp. v. Litton Saudi Arabia Ltd.,
       7 Cal.4th 503 (1994) ........................................................................................... 15
 5
     Erlich v. Menezes,
 6      21 Cal.4th 543 (1999) ......................................................................................... 15
 7
     Robinson Helicopter Co., Inc. v. Dana Corp.,
 8     34 Cal.4th 979 (2004) ......................................................................................... 15
 9   Federal Statutes
10   21 United States Code section 301 ........................................................................... 7
11
     21 United States Code section 337 ............................................................................ 8
12
     21 United States Code section 342 ............................................................................ 7
13
14   21 United States Code section 343 .......................................................................... 13

15   21 United States Code section 393 ............................................................................ 7
16   Dietary Supplement Health and Education Act, Pub. L. No. 103-417, § 4,
17      108 Stat. 4325 (1994) ........................................................................................... 7

18   Food, Drug, and Cosmetic Act,
       Pub. L. No. 75-717, 52 Stat. 1040 (1938) .............................................. 2, 7, 9, 13
19
20   Rules
     Federal Rule of Civil Procedure 36 ................................................................. 1, 9, 11
21
22   United States District Court, Central District of California Local Rule 7-3 ..... 1, 5, 6
23   Regulations
24   21 Code of Federal Regulations Part 101 ................................................................ 13
25   21 Code of Federal Regulations Part 111 ................................................................ 11
26   21 Code of Federal Regulations section 111.70 ...................................................... 11
27
28
                               -iii-     Case No. 2:20-cv-03107-RGK-AFM
      LIEF ORGANICS, LLC’S MEMORANDUM OF PTS & AUTH. IN OPPOSITION
              TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-03107-RGK-AFM Document 42 Filed 06/21/21 Page 5 of 20 Page ID #:252



 1         Defendant/Counterclaimant Plaintiff, Lief Organics, LLC (“Lief”),
 2   submits this memorandum in support of its opposition to the motion for
 3   summary judgment filed by Plaintiff/Counter-defendant, Viva Naturals, Inc.
 4   (“Viva”) and asks the Court to deny the motion.
 5                                  I. INTRODUCTION
 6         Viva’s motion, a transparent and strained attempt to “strengthen” its
 7   settlement posture 24 hours before a scheduled mediation and in the waning
 8   hours of the Court’s motion deadline, not only violates the Central District’s
 9   Local Rules, but is based on a contrived set of facts and circumstances to avoid
10   the Court’s upcoming pretrial requirements and ultimate trial in this matter. In
11   its haste to file something in the eleventh hour, Viva’s motion fails to even move
12   to dismiss all of the case, leaving at least one of Lief’s counterclaims untouched.
13         Both parties admittedly did very little discovery in this case and instead,
14   tried to focus on resolving the dispute. Counsel for the parties discussing
15   settlement agreed that motion practice was unnecessary and a waste of resources.
16   Unfortunately, the prior civility in trying to settle a case that should settle was
17   abandoned in favor of posturing. This Court should deny Viva’s motion for
18   summary judgment for several reasons.
19         First, Viva chose to ignore this Court’s rules, procedures, and civility
20   guidelines in filing its motion. Counsel of record for Viva did not initiate or
21   attempt to conduct a meet and confer as required under Local Rule 7-3. In fact,
22   no meet and confer about any motion was ever discussed between counsel of
23   record.
24         Second, Viva largely bases its Statement of Uncontroverted Facts and
25   Conclusions of Law on a set of Requests for Admission (“the RFAs”) that Viva
26   now argues are deemed admitted. The Court should disregard these or permit
27   leave for withdrawal of the RFAs under Rule 36(b) of the Federal Rules of Civil
28   Procedure. Lief did not respond to the RFAs because the parties were engaged in
                                       -1-       Case No. 2:20-cv-03107-RGK-AFM
      LIEF ORGANICS, LLC’S MEMORANDUM OF PTS & AUTH. IN OPPOSITION
                TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-03107-RGK-AFM Document 42 Filed 06/21/21 Page 6 of 20 Page ID #:253



 1   ongoing settlement discussions, had agreed to significant limitations on the scope
 2   of discovery, and had an understanding on production of responses and more
 3   documents if the case did not settle during mediation. In fact, Viva chose not to
 4   move to compel any discovery and Lief never refused to provide responsive
 5   discovery. Viva simply sprung its motion for summary judgment on Lief, 24
 6   hours before the parties’ scheduled mediation conference. Viva’s tactical bait-
 7   and-switch should not result in the RFAs being deemed admitted for Viva’s
 8   benefit, particularly given that they are directly contradicted by Lief’s denials
 9   and allegations in its Amended Answer and Counterclaims filed over 11 months
10   ago, along with other facts.
11         Third, even if the RFAs are deemed admitted for purposes of Viva’s
12   motion, they – along with Viva’s other alleged and unsupported facts – fail to
13   establish Viva’s claims and defeat Lief’s two counterclaims. Viva’s underlying
14   allegations based on the violations of Federal Food, Drug, and Cosmetic Act rely
15   upon incorrect regulations as to Lief’s obligations (both factually and legally)
16   and cannot form the basis of Viva’s adulteration allegations. Viva, not Lief,
17   chose to be legally obligated to establish proper specifications related to the
18   chicken type II collagen ingredient and finished product at issue. It admits as
19   much in its First Amended Complaint (“FAC”) at ¶ 14 (Dkt. No. 9). The
20   specifications that Viva established allowed for the use of both powder and
21   granule forms of chicken type II collagen. Though Viva disingenuously alleges
22   that Lief’s use of powder chicken type II collagen resulted in an adulterated
23   product, omitting the fact that Viva sourced, purchased and supplied the
24   ingredient through its chosen third-party supplier. Consequently, Viva has not
25   and cannot establish its breach claims that rely on allegations of adulteration of
26   chicken type II collagen.
27         Fourth, Viva’s claims for breach of warranty (Count Two) and negligence
28   (Count Three) fail as a matter of law. The breach of warranty claim is premised
                                         -2-       Case No. 2:20-cv-03107-RGK-AFM
      LIEF ORGANICS, LLC’S MEMORANDUM OF PTS & AUTH. IN OPPOSITION
               TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-03107-RGK-AFM Document 42 Filed 06/21/21 Page 7 of 20 Page ID #:254



 1   on the merchantability of the manufacturing services that Lief was to provide for
 2   Viva. However, merchantability applies only to products and not services,
 3   thereby making this claim a fallacy. Viva’s negligence claim also fails because it
 4   is barred by the economic loss rule. Accordingly, the Court should deny Viva’s
 5   motion because all three of Viva’s claims fail as a matter of law, or because there
 6   are genuine disputes of material fact.
 7         Finally, Viva attempts to bootstrap Lief’s two counterclaims, breach of
 8   contract and account stated, into its last-minute motion for summary judgment.
 9   Its motion only seeks summary judgment on “Defendant’s Counterclaim” and
10   does not identify which one it seeks to have the Court address. It cannot make
11   new arguments or seek broader relief in its reply brief.
12         The Court should deny Viva’s motion for summary judgment.
13                             II. FACTUAL BACKGROUND
14        Lief is a premier innovator and full-service Current Good Manufacturing
15   Practices (“cGMP”) manufacturer of dietary supplements. Lief formulates and
16   manufactures dietary supplements such as powders, tablets, and capsules for other
17   companies. First Amended Complaint (“FAC”) ¶ 13 (Dkt. No. 9); Answer to FAC and
18   Counterclaims (“Answer” or “Counterclaim”) ¶ 13 (Dkt. No. 23). Lief is a California
19   limited liability company with its principal place of business in Valencia, California.
20   FAC ¶¶ 2, 6; Answer ¶¶ 2, 6.
21        Viva, a Canadian corporation with a principal place of business in Ontario,
22   develops and sells dietary supplements. FAC ¶¶ 1, 7, 12; Answer ¶¶ 1, 7, 12.
23        Viva alleged – and Lief admitted that: “The business relationship between the
24   Plaintiff and the Defendant began in 2017. In general, the Plaintiff provided the
25   Defendant with raw ingredients and packaging to manufacture collagen-
26   containing products for Plaintiff according to Plaintiff’s specifications, and
27   Defendant would manufacture such products for the Plaintiff in exchange for a
28   fee.” FAC ¶ 14; Answer ¶ 14. While there is no written contract executed by any
                                     -3-          Case No. 2:20-cv-03107-RGK-AFM
      LIEF ORGANICS, LLC’S MEMORANDUM OF PTS & AUTH. IN OPPOSITION
                TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-03107-RGK-AFM Document 42 Filed 06/21/21 Page 8 of 20 Page ID #:255



 1   party, Lief understood it would provide its services to manufacture multi-source
 2   collagen capsules and flavored multi-source collagen powder products for Viva.
 3   Declaration of Kevin Bell (“Bell Decl.”), Exs. 1-3, Counterclaim, Exs. A-C. Viva’s
 4   own New Product Request for Quote sheet did not specify granule or powder material,
 5   but only stated that Chicken Collagen for use as an ingredient would be sourced from
 6   “Semnl Biotechnology.” Bell Decl., Exs. 1 and 3, Counterclaim Exs. A and C.
 7   Moreover, Viva agreed to provide the chicken type II collagen ingredient to Lief for
 8   use in manufacturing the products via its supplier, Hainan Semnl Biotechnology Co.,
 9   Ltd. (“Semnl Biotechnology”). Id.
10        The specification provided by Viva from Semnl Biotechnology established that
11   the chicken type II collagen would meet the specification in both the “Powder or
12   Granule” form. Bell Decl., Ex. 1; Counterclaim, Ex. A at 009.
13        In April 2018, Lief received the chicken type II collagen ingredient from Semnl
14   Biotechnology. Lief created one code for the chicken type II collagen ingredient based
15   on the specification set by Viva, which expressly allowed for the use of both the
16   powder and granule form of chicken type II collagen to be used in the manufacture of
17   Viva’s collagen-containing products. It is undisputed that Semnl Biotechnology
18   delivered both powder and granule forms of chicken type II collagen to Lief to use in
19   manufacturing products for Viva. Bell Decl., Exs. 1-4; Counterclaim, Exs. A-C.
20        Thereafter, Viva submitted purchase orders to Lief for products in October
21   2017, June 2018, and July 2018. Bell Decl., Ex. 2, Counterclaim, Ex. B. These
22   purchase orders did not alter Viva’s previously established specification for chicken
23   type II collagen by further specifying whether a particular form of chicken material,
24   granule or powder, should be used by Lief.
25        In January 2019, Lief discovered that the shipment of chicken type II collagen
26   from Semnl Biotechnology contained two different forms of chicken collagen raw
27   material, granule and powder. Both forms of chicken type II collagen were sent by
28   Semnl Biotechnology on the same pallet and were not segregated from each other.
                                      -4-         Case No. 2:20-cv-03107-RGK-AFM
      LIEF ORGANICS, LLC’S MEMORANDUM OF PTS & AUTH. IN OPPOSITION
                TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-03107-RGK-AFM Document 42 Filed 06/21/21 Page 9 of 20 Page ID #:256



 1   Lief confirmed with Viva that two different forms of chicken type II collagen were
 2   sent and then manually separated and counted the material and created an additional
 3   code to differentiate between the two forms per Viva’s request. Bell Decl., Exs. 5-6.
 4   Lief properly followed cGMP standards and manufactured all of Viva’s products
 5   within the specifications set by Viva and with the chicken type II collagen sourced by
 6   Viva. Id. Powder and granular chicken collagen are chemically identical. Bell Decl.,
 7   Exs. 5 at pg. 1; 6 at pg. 1.
 8         As for Lief’s counterclaims, Viva disputes the facts surrounding its obligations
 9   to pay outstanding invoices to Lief as well as storage fees incurred by Viva for storing
10   its finished and unfinished inventory.
11                                     III. ARGUMENT
12          A.     Viva Did Not Meet and Confer With Lief Before Filing Its Motion
                   for Summary Judgment in Violation of the Local Rules.
13
14          Local Rule 7-3 mandates that counsel of record meet and confer before the
15   filing of any motion. This Court has properly dismissed summary judgment motions
16   on this basis alone for violation of the local rules. Mardiros v. City of Hope, Case No.
17   2:19-cv-2196-MSC-MAA (C.D. Cal., Jan. 22, 2021). Mardiros cites cases finding the
18   Court had authority to deny a motion, including summary judgment motions, for
19   failure to meet and confer. Id. at 2 (citing United States v. Kan-Di-Ki LLC, Case No.
20   10-cv-965-JST/RZx, 2013 U.S. Dist. LEXIS 198258, at *1–2 (citing Christian v.
21   Mattel, Inc., 286 F.3d 1118, 1129 (9th Cir. 2002)); Singer v. Live Nation Worldwide,
22   Inc., Case No. 11-cv-427-DOC/MLGx, 2012 U.S. Dist. LEXIS 5196, at *3–5 (C.D.
23   Cal. Jan. 13, 2012).
24          In Mardiros, the Court denied the summary judgment motion because of a
25   failure to properly meet and confer. The Court reasoned that:
26            Here, Defendant does not present a statement of compliance
              with the prefiling conference requirement, as required by the
27            Local Rule. Although the record shows that the parties long
              have contemplated filing motions for summary judgment,
28
                                      -5-         Case No. 2:20-cv-03107-RGK-AFM
      LIEF ORGANICS, LLC’S MEMORANDUM OF PTS & AUTH. IN OPPOSITION
              TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-03107-RGK-AFM Document 42 Filed 06/21/21 Page 10 of 20 Page ID #:257



  1                   the motion itself is devoid of any information showing that
                      counsel discussed the issues in the motion thoroughly such
  2                   that the briefing will be “directed to those substantive issues
                      requiring resolution by the Court.” Plaintiff’s counsel states
  3                   that no prefiling conference took place. This is apparent, for
                      example, from Defendant’s argument concerning Plaintiff’s
  4                   declaration of ownership claim, which Defendant notes is
                      incompatible with Plaintiff’s election to affirm the contract.
  5                   This issue is one of many that the parties could narrow or
                      eliminate in an adequate prefiling conference of counsel. See
  6                   Lopez v. Wells Fargo Bank, N.A., No. SACV 16-1409 AG
                      (KESx), 2016 U.S. Dist. LEXIS 144380, at *5–6 (C.D. Cal.
  7                   Oct. 17, 2016) (“Making two sides talk can significantly
                      help focus and clarify disputes, even when one side still has
  8                   to file a motion at the end of the day.”).
  9   Mardiros, supra, at 2.
 10          Here, Viva chose not to meet and confer on its motion for summary judgment.
 11   In fact, Viva’s counsel of record made no attempt to contact Lief’s counsel of record
 12   to meet and confer. Declaration of Hubert Kim ¶ 2. In addition, Kevin Bell (counsel
 13   for Lief) and Kalman Magyar (counsel for Viva) engaged in significant telephone
 14   communications regarding matters involving the case. Bell Decl. ¶ 7. At no time prior
 15   to the filing of Viva’s motion did Magyar discuss Viva’s summary judgment motion
 16   with Bell. In fact, in more than one telephone conversation, Magyar and Bell
 17   discussed the fact that neither party would be taking depositions, retaining experts or
 18   filing motions, but rather, if the case was not promptly resolved, the parties would
 19   proceed to trial in August 2021 under the Court’s current order. Bell Decl. ¶ 16.
 20   Assuming arguendo that Magyar and Bell would have met and conferred on
 21   Plaintiff’s motion, neither are counsel of record.
 22          Viva’s motion represents to the Court that “[p]ursuant to Local Rule 7-3, this
 23   Motion is made following the conferences of counsel which took place telephonically
 24   on May 28 and June 3, 2021.” Dkt. No. 41. However, those discussions never
 25   considered summary judgment and did not satisfy the formal requirements of Rule 7-
 26   3, requiring a meet and confer. Bell Decl. ¶ 17. Those telephone conferences related
 27   to ongoing settlement discussions and the upcoming scheduled mediation, not motion
 28   practice. Id.
                                 -6-      Case No. 2:20-cv-03107-RGK-AFM
       LIEF ORGANICS, LLC’S MEMORANDUM OF PTS & AUTH. IN OPPOSITION
               TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-03107-RGK-AFM Document 42 Filed 06/21/21 Page 11 of 20 Page ID #:258



  1           Additionally, Viva’s Notice of Motion and Motion asks that “Defendant’s
  2   Counterclaim be dismissed with prejudice.” Dkt. No. 41 at 2. Yet Lief’s Answer and
  3   Counterclaim contains two counterclaims. Answer ¶¶ 21-34. As a result, Viva has
  4   failed to put Lief and this Court on notice of the relief that it seeks via its motion.
  5   Throughout this case, Viva has skirted the rules and civility requirements, and at
  6   times, has only met procedural requirements after this Court ordered it to do so. See
  7   Order to Show Case re Dismissal for Lack of Prosecution (Dkt. No. 13). Viva’s
  8   actions and disregard for the Local Rules fly in the face of the civility duties
  9   proscribed by the Central District’s rules. As such, the pending motion should be
 10   denied.
 11           B.    Viva Claims Fail Because The FDA Has Exclusive Jurisdiction To
                    Determine Whether A Dietary Supplement Is Adulterated.
 12
 13           Plaintiff’s motion should also be denied because the Food and Drug
 14   Administration (“FDA”) has the exclusive jurisdiction to enforce the Food, Drug, and
 15   Cosmetic Act (“FDCA”)1 and Viva’s case expressly depends on whether the dietary
 16   supplement products made by Lief are “adulterated” under 21 U.S.C. § 342(g)(1).
 17   FAC ¶¶ 20, 21, 24(a). But Congress charged the FDA to “protect the public health” by
 18   ensuring that “foods are safe, wholesome, sanitary, and properly labeled.” 21 U.S.C. §
 19   393(b)(2)(A). In 1994, the FDCA was further amended with the Dietary Supplement
 20   Health and Education Act (“DSHEA”).2 DSHEA established a new category of food
 21   products – dietary supplements – that have unique, comprehensive safety, labeling,
 22   manufacturing, and other related standards.
 23           Section 342(g)(1) provides that: “If it is a dietary supplement and it has been
 24   prepared, packed, or held under conditions that do not meet current good
 25
 26
      1
       Pub. L. No. 75-717, 52 Stat. 1040 (1938), as amended 21 U.S.C. §§ 301 et seq.
 27
      (1998).
 28   2
          Pub. L. No. 103-417, § 4, 108 Stat.-7-
                                              4325 (1994).
                                                        Case No. 2:20-cv-03107-RGK-AFM
          LIEF ORGANICS, LLC’S MEMORANDUM OF PTS & AUTH. IN OPPOSITION
                    TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-03107-RGK-AFM Document 42 Filed 06/21/21 Page 12 of 20 Page ID #:259



  1   manufacturing practice regulations, including regulations requiring, when necessary,
  2   expiration date labeling, issued by the Secretary under subparagraph (2).”
  3         The statutory scheme for making a determination that a dietary supplement is
  4   adulterated is left to the FDA. There is no private right of action to find a supplement
  5   product is adulterated. As relevant here, the FDCA authorizes the FDA to regulate
  6   dietary supplements. The FDCA provides the United States with “nearly exclusive
  7   enforcement authority.” POM Wonderful LLC v. Coca-Cola Co., 573 U.S. 102, 109
  8   (2014); see also, 21 U.S.C. § 337(a) (“Except as provided in subsection (b), all such
  9   proceedings for the enforcement, or to restrain violations, of this chapter shall be by
 10   and in the name of the United States.”); Buckman Co. v. Plaintiffs' Legal Comm., 531
 11   U.S. 341, 349 n.4 (2001) (“The FDCA leaves no doubt that it is the Federal
 12   Government rather than private litigants who are authorized to file suit for
 13   noncompliance with the medical device provisions....”). Private parties may not bring
 14   suits to enforce the FDCA. POM Wonderful, supra, 573 U.S. at 109 (citing 21 U.S.C.
 15   § 337). Moreover, a complaint does not state a cognizable claim under the FDCA
 16   where that “claim is based on proving violations of the FDCA and where the FDA has
 17   not taken the position that the articles at issue do, indeed, violate the FDCA. Such
 18   claims are precluded by the FDCA.” Amarin Pharma, Inc. v. Int'l Trade Comm'n, 923
 19   F.3d 959, 968 (Fed. Cir.), cert. denied, 140 S. Ct. 642 (2019); see also, PhotoMedex,
 20   Inc. v. Irwin, 601 F.3d 919, 924 (9th Cir. 2010) (“Because the FDCA forbids private
 21   rights of action under that statute, a private action brought under the Lanham Act may
 22   not be pursued when, as here, the claim would require litigation of the alleged
 23   underlying FDCA violation in a circumstance where the FDA has not itself concluded
 24   that there was such a violation.”).
 25         Viva’s claims depend on showing that the products made by Lief were
 26   adulterated. The FDA establishes when a product labeled as a dietary supplement, such
 27   as Viva’s, will be deemed adulterated. Every facet of the FAC is predicated on the
 28   allegation of adulteration and the success or failure of the claims turns on establishing
                                            -8-         Case No. 2:20-cv-03107-RGK-AFM
       LIEF ORGANICS, LLC’S MEMORANDUM OF PTS & AUTH. IN OPPOSITION
                   TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-03107-RGK-AFM Document 42 Filed 06/21/21 Page 13 of 20 Page ID #:260



  1   whether federal standards were met. See, e.g., Tantaros v. Fox News Channel, LLC,
  2   427 F. Supp. 3d 488, 494 (S.D.N.Y. 2019). As such, Viva cannot enforce the FDCA
  3   and its claims are barred.
  4         C.     The Requests For Admissions Should Be Disregarded or Withdrawn.
  5         Viva’s summary judgment motion and statement of undisputed material facts
  6   relies almost entirely on Fed. R. Civ. P. 36(a)(3) for requests for admission that were
  7   propounded on Lief. Dkt. No. 41. Rule 36(a)(3) provides that: “A matter is admitted
  8   unless, within 30 days after being served, the party to whom the request is directed
  9   serves on the requesting party a written answer or objection addressed to the matter
 10   and signed by the party or its attorney. A shorter or longer time for responding may be
 11   stipulated to under Rule 29 or be ordered by the court.” Lief respectfully requests that
 12   the admissions not be deemed to have been admitted. Lief also requests that the Court
 13   disregard or withdraw the admissions under Rule 36(b) of the Federal Rules of Civil
 14   Procedure.
 15         This Court has ruled that:
 16                “A trial judge has discretion . . . to permit a late response to
                   a request for admissions made pursuant to [Federal Rule of
 17                Civil Procedure 36], and thus relieve a party of apparent
                   default.” Am. Gen. Life & Acc. Ins. Co. v. Findley, No. CV
 18                12-01753, 2013 WL 1120662, at *3 (C.D. Cal. Mar. 15,
                   2013). In determining whether to permit withdrawal or
 19                amendment of an admission, the court considers: (1)
                   whether presentation of the merits will be subserved and (2)
 20                whether the non-moving party will suffer prejudice. Conlon
                   v. United States, 474 F.3d 616, 621 (9th Cir. 2007).
 21
 22   Skidmore v. Led Zeppelin, Case No. 15-3462-RGK/AGRx, 2016 WL 1442461, at *11
 23   (C.D. Cal., Apr. 8, 2016).
 24         Here, based on active settlement discussions between counsel for Lief and Viva
 25   that have been ongoing throughout the entire pendency of the case, Lief was under the
 26   impression that the parties were strenuously focusing efforts to work in good faith
 27   toward settlement. To that end, Viva granted open-ended extensions to respond to any
 28   outstanding discovery requests, including the RFAs, which is evidenced by its
                                           -9-        Case No. 2:20-cv-03107-RGK-AFM
       LIEF ORGANICS, LLC’S MEMORANDUM OF PTS & AUTH. IN OPPOSITION
                  TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-03107-RGK-AFM Document 42 Filed 06/21/21 Page 14 of 20 Page ID #:261



  1   decision not to move to compel any further responses or documents. Bell Decl. ¶ 14.
  2   Viva chose not to file any motion to compel seeking any discovery it believed was
  3   owed to it or to have the RFAs be deemed admitted.3
  4         Allowing Viva to rely on the RFAs in support of summary judgment would
  5   both subserve the presentation of merits and cause Lief to suffer prejudice. The
  6   presentation of the merits is subserved when “upholding the admissions would
  7   practically eliminate any presentation of the merits of the case.” Skidmore, supra,
  8   2016 WL 1442461 at *12 (quoting Hadley v. United States, 45 F.3d 1345, 1348 (9th
  9   Cir. 1995)). Viva has hinged its Statement of Uncontroverted Facts and Conclusions
 10   of Law in Support of Summary Judgment Motion on the RFAs. See Dkt. No. 41-2.
 11   Yet the RFAs – even if treated as admitted – directly contradict Lief’s denials in its
 12   Answer and Counterclaim. For example, Lief denied the allegations of Paragraph 20
 13   of the First Amended Complaint (See Dkt. No. 23 at ¶ 23; Dkt. No. 9 at ¶ 20), though
 14   RFA No. 5 contains nearly identical language. Viva’s haphazard prosecution of its
 15   case has created irreconcilable factual contradictions that cannot support summary
 16   judgment. Consequently, reliance on the RFAs could practically eliminate any
 17   presentation of the merits of the case.
 18         Moreover, Viva will not be able to show that it would be prejudiced if Lief is
 19   permitted to now respond to the RFAs. Just as in Skidmore, Viva granted discovery
 20   extensions to Lief (including an opened ended extension for responding to the RFAs),
 21   never filed any motion to compel, sought no witness depositions, did not otherwise
 22   advance discovery in any meaningful way, and represented to Lief’s counsel before
 23   the end of fact discovery that his client would not be filing a summary judgment
 24   motion. As such, Viva cannot demonstrate that it would be prejudiced if the RFAs are
 25   disregarded or withdrawn.
 26
      3
 27    Lief served responses to the RFAs on June 10, 2021. Bell Decl. ¶ 18 & Ex. 7. Lief
      supplemented its responses to Viva’s requests for production of documents on
 28   June 21, 2021. Bell Decl. ¶ 19.    -10-         Case No. 2:20-cv-03107-RGK-AFM
       LIEF ORGANICS, LLC’S MEMORANDUM OF PTS & AUTH. IN OPPOSITION
                  TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-03107-RGK-AFM Document 42 Filed 06/21/21 Page 15 of 20 Page ID #:262



  1         Accordingly, the Court should disregard Viva’s arguments based on the alleged
  2   admissions in considering its dispositive motion, or permit leave to seek withdrawal of
  3   the admissions under Rule 36(b).
  4         D.     Viva’s Claims Fail as a Matter of Law Because it Has Not
                   Established the Facts to Seek Summary Judgment Even if the RFAs
  5                are Deemed Admitted.
  6         Even if the RFAs are deemed admitted, Viva’s motion for summary judgment
  7   still fails because there are disputed genuine issues of material fact. Viva is not
  8   entitled to judgment as a matter of law because it does not adequately provide the
  9   facts necessary to establish Viva’s claims for breach of contract, breach of warranty,
 10   or negligence. Viva’s breach of warranty claim is barred because Viva bases this
 11   claim on alleged services, though this claim must be based on a sale of goods. Viva’s
 12   negligence claim is barred by the economic loss rule.
 13                1.     Breach of Contract
 14         Viva hangs its breach of contract claim on unfounded and unsupported
 15   allegations that Lief’s alleged use of both powder and granule chicken type II collagen
 16   resulted in an “adulterated” product. This claim fails for at least four reasons.
 17         First, Viva alleges that its breach claim arises under Lief’s failure to satisfy 21
 18   C.F.R. § 111.70. Yet Viva fails to realize this assertion is a legal fallacy. Section
 19   111.70 is not relevant to Lief’s conduct. Viva admits to being the party responsible
 20   for establishing a specification for components or ingredients used for manufacturing
 21   dietary supplements, which is required by 21 C.F.R. § 111.70. FAC ¶ 14. The duty to
 22   assure adherence to those specifications under the regulations falls on Viva, not Lief.
 23   Thus, Viva’s reliance on § 111.70 could not and does not demonstrate a failure by
 24   Lief to follow cGMPs under 21 C.F.R. Part 111 or establish that Lief manufactured
 25   adulterated products for Viva. Viva has failed to support its breach of contract claim
 26   flowing from its unsupported allegations of Lief’s adulteration of chicken type II
 27   collagen. If Viva argues otherwise, it inherently raises a genuine issue of material fact.
 28
                                -11-      Case No. 2:20-cv-03107-RGK-AFM
       LIEF ORGANICS, LLC’S MEMORANDUM OF PTS & AUTH. IN OPPOSITION
               TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-03107-RGK-AFM Document 42 Filed 06/21/21 Page 16 of 20 Page ID #:263



  1         Second, specifications set by Viva for the raw material “Chicken type II
  2   Collagen” for use in Lief’s manufacturing of products for Viva establishes that both
  3   powder and granule forms of collagen can be used in the manufacture of collagen-
  4   containing products manufactured for Viva. See, e.g., Bell Decl., Ex. 1; Counterclaim,
  5   Ex. A at 009 (Form: Powder or Granule). Viva’s “New Product Request for Quote”
  6   sent to Lief states that the dosage format of the collagen was powder. See, e.g., Bell
  7   Decl., Ex 3; Counterclaim Ex. C at 016. Accordingly, all of the available evidence
  8   stating that powder-form chicken type II collagen was either desired or acceptable
  9   directly conflict with Viva’s unsupported allegation that Lief was required to use only
 10   granule form collagen in providing services.
 11         Moreover, Viva sourced and purchased the chicken type II collagen via its
 12   chosen supplier, Semnl Biotechnology, which Lief was required to use in
 13   manufacturing the products for Viva. Counterclaim ¶ 9. It is undisputed that Semnl
 14   Biotechnology shipped both granule and powder forms of chicken type II collagen for
 15   use in making Viva’s products. Indeed, either Viva itself is responsible for any alleged
 16   adulteration or its supplier, Semnl Biotechnology, is the responsible party for
 17   improperly supplying both powder and granule collagen to Lief. Lief simply utilized
 18   the chicken type II collagen provided by Viva under the specifications set by Viva.
 19   Thus, Lief did not materially breach any contract in using the chicken type II collagen
 20   raw ingredient it received. If Viva argues otherwise, it once again chooses to go down
 21   the path of creating facts in dispute that defeat its motion.
 22         Third, even if Lief warranted that it would manufacture “Multi-Source Collagen
 23   Powder Plus-Unflavored” products (RFA No. 6; FAC ¶ 18) and Lief manufactured
 24   them using granule, powder or mixed forms of chicken type II collagen, this would
 25   not establish a breach claim as pled by Viva. As noted previously, the specification
 26   established by Viva for chicken type II collagen allowed for Lief to utilize either
 27   granule or powder chicken type II collagen (or mixtures thereof as a result). The
 28   specification set by Viva for chicken type II collagen establishes that both powder and
                                          -12-          Case No. 2:20-cv-03107-RGK-AFM
       LIEF ORGANICS, LLC’S MEMORANDUM OF PTS & AUTH. IN OPPOSITION
                   TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-03107-RGK-AFM Document 42 Filed 06/21/21 Page 17 of 20 Page ID #:264



  1   granule forms of the ingredient are suitable for use in manufacturing Viva’s collagen-
  2   containing products. Bell Decl., Ex. 1; Counterclaim, Ex. A at 009. The two forms of
  3   chicken collagen are chemically identical. Bell Decl., Exs. 5 at pg. 1; 6 at pg. 1. Viva
  4   cannot establish that Lief manufactured any adulterated, contaminated, or otherwise
  5   faulty product, when that product was manufactured using the chicken type II collagen
  6   Viva purchased and shipped to Lief for use.
  7         Fourth, under the agreement, Viva was responsible for creating product labels
  8   with the supplement facts panel as required under the Food, Drug and Cosmetics Act.
  9   However, Lief’s counsel recently learned after this dispute arose that the label
 10   provided by Lief at the time misstated the amount of protein and percent of Daily
 11   Recommended Value contained in the product as required by the Act. 21 C.F.R. Part
 12   101. As such, Viva’s products were misbranded by its own actions and could not have
 13   been lawfully sold in interstate commerce. 21 U.S.C. 343(a)(1). Regardless of any
 14   purported wrongdoing by Lief, ultimately it was Viva’s own actions and failures to
 15   adhere to the Food, Drug and Cosmetics Act throughout the entire business
 16   relationship that caused its products to be unsaleable.
 17         Further, as it relates to Viva’s argument regarding admissions by Lief, it should
 18   be noted that RFAs deemed admitted can also be true by virtue of multiple
 19   interpretations, although Viva attempts to rely on vague admissions to support its
 20   Statement of Uncontroverted Facts and Conclusions of Law. For example, RFA No. 9,
 21   which states that “$74,445 USD worth of Products were not saleable by Viva because
 22   they were not produced [in] accordance to Viva’s specifications” can only be true
 23   based on Viva’s own failure to adhere to the Act. Viva cannot pin any harm resulting
 24   from any alleged “unsaleability” on Lief’s actions, when its actions have resulted in
 25   violations of the Act. Viva has not properly alleged and cannot ultimately prove, its
 26   claim for breach. Viva’s motion for summary judgment for breach of contract should
 27   be denied.
 28
                                -13-      Case No. 2:20-cv-03107-RGK-AFM
       LIEF ORGANICS, LLC’S MEMORANDUM OF PTS & AUTH. IN OPPOSITION
               TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-03107-RGK-AFM Document 42 Filed 06/21/21 Page 18 of 20 Page ID #:265



  1                2.     Viva Is Not Entitled to Summary Judgment For Breach Of
                          Warranty.
  2
  3         Count Two of the FAC alleges that Lief, expressly or implicitly, warranted
  4   to Lief that its work for Viva would be of “merchantable” quality. This claim fails
  5   for the same reasons discussed above. Even if Lief did intermingle or substitute
  6   powder and granule forms or chicken type II collagen, this would not, on its own,
  7   establish that Lief failed to ensure that the chicken type II collagen, sent to Lief by
  8   Viva, did meet the specification that Viva established for chicken type II collagen and
  9   therefore could not establish a failure of merchantability.
 10         Viva cannot prevail on that claim as a matter of law because Lief was
 11   providing services to Viva for a fee. Viva’s own allegations admit that this was
 12   the case: “The business relationship between the Plaintiff and the Defendant
 13   began in 2017. In general, the Plaintiff provided the Defendant with raw
 14   ingredients and packaging to manufacture collagen-containing products for
 15   Plaintiff according to Plaintiff’s specifications, and Defendant would manufacture
 16   such products for the Plaintiff in exchange for a fee.” FAC ¶ 14.
 17         Neither Viva’s FAC nor its summary judgment motion sets forth the
 18   statutory or other legal basis for asserting that its work was not of merchantable
 19   quality. The concept of merchantability is directed to a product, not services. See,
 20   e.g., Apollo Grp. Inc. v. Avnet, Inc., 58 F.3d 477, 480 (9th Cir. 1995). In the pleadings,
 21   the parties agree that Lief was providing services to Viva for a fee. FAC ¶ 14; Answer
 22   ¶ 14. It is undisputed that Viva controlled the purchase and shipping of raw
 23   ingredients to Lief for use in providing those services.
 24         Lief was performing contract manufacturing services in return for a fee to be
 25   paid by Viva, which then sold the dietary supplements to consumers. Viva alleges that
 26   the merchantability arises from services, not a product and this claim fails as a result.
 27
 28
                                -14-      Case No. 2:20-cv-03107-RGK-AFM
       LIEF ORGANICS, LLC’S MEMORANDUM OF PTS & AUTH. IN OPPOSITION
               TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-03107-RGK-AFM Document 42 Filed 06/21/21 Page 19 of 20 Page ID #:266



  1                3.    Viva’s Negligence Claim Is Barred by the Economic Loss Rule.
  2        Viva seeks to hold Lief liable for the negligent performance of alleged
  3   duties under a contract. FAC ¶¶ 37-41. The claim, however, is barred by the
  4   economic loss rule. “The economic loss rule generally bars tort claims for
  5   contract breaches, thereby limiting contracting parties to contract damages.”
  6   United Guar. Mortg. Indem. Co. v. Countrywide Fin. Corp., 660 F.Supp.2d 1163,
  7   1180 (C.D. Cal. 2009) (citing Aas v. Superior Court, 24 Cal.4th 627, 643, 101
  8   Cal.Rptr.2d 718, 12 P.3d 1125 (2000) (“A person may not ordinarily recover in
  9   tort for the breach of duties that merely restate contractual obligations.”)). Thus,
 10   “a plaintiff suffering only economic damages may not ordinarily recover in tort
 11   for the breach of duties that merely restate contractual obligations.” Arena
 12   Restaurant and Lounge LLC v. Southern Glazer’s Wine and Spirits, LLC, 2018
 13   WL 1805516, at *6 (N.D. Cal. Apr. 16, 2018) (citing Aas, 24 Cal.4th at 643;
 14   Robinson Helicopter Co., Inc. v. Dana Corp., 34 Cal.4th 979, 988 (2004); see
 15   also, County of Kern v. Tyler Techs., Inc., 2021 WL 369588, at *6-7 (E.D. Cal.
 16   Feb. 3, 2021) (the economic loss rule is particularly applicable to “commercial
 17   activities that negligently or inadvertently go awry”); Oracle USA, Inc. v. XL
 18   Glob. Servs., Inc., 2009 WL 2084154, at *4 (N.D. Cal. July 13, 2009) (“the
 19   fundamental rule in California is that no tort cause of action will lie where the
 20   breach of duty is nothing more than a violation of a promise which undermines
 21   the expectations of the parties to an agreement”). The “mere negligent breach of a
 22   contract is not sufficient basis for imposing tort liability.” Patriot Sci. Corp. v.
 23   Korodi, 504 F. Supp. 2d 952, 964 (S.D. Cal. 2007) (citing Erlich v. Menezes, 21
 24   Cal.4th 543, 552 (1999)). Tort damages are only permitted in contract cases
 25   where “the duty that gives rise to tort liability is either completely independent of
 26   the contract or arises from conduct which is both intentional and intended to
 27   harm.” Erlich, 21 Cal.4th at 552 (citation omitted); see also, Applied Equip. Corp.
 28   v. Litton Saudi Arabia Ltd., 7 Cal.4th 503, 515 (1994).
                                         -15-       Case No. 2:20-cv-03107-RGK-AFM
       LIEF ORGANICS, LLC’S MEMORANDUM OF PTS & AUTH. IN OPPOSITION
                  TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-03107-RGK-AFM Document 42 Filed 06/21/21 Page 20 of 20 Page ID #:267



  1            Here, Viva is seeking economic loss damages resulting from Lief’s services
  2   as a contract manufacturer pursuant to a business relationship and contract. Viva’s
  3   negligence claim derives solely from that relationship and the contract services
  4   provided. Granting summary judgment in Viva’s favor on negligence would be
  5   error.
  6                  4.     Viva’s Attempt to Obtain Summary Judgment on Lief’s Two
                            Counterclaims Should Fail
  7
  8            As stated earlier, Viva’s Notice of Motion and Motion does not state which
  9   counterclaim it seeks the Court to address. Dkt. No. 41 at pg. 2. Leif has asserted
 10   two separate counterclaims. Dkt. No. 23. One for breach of contract and a
 11   separate one for account stated. Counterclaim ¶¶ 6-34. Viva cannot summarily
 12   move for judgment on a Lief counterclaim without identifying which one and then
 13   expect Lief and the Court to interpret for which one Viva seeks a remedy. At the
 14   very least, Viva’s motion is incomplete and therefore, improper as a motion
 15   seeking judgment on an unidentified claim. Moreover, given the fluidity and
 16   vagueness of Viva’s motion, Lief’s counterclaims should be left first to a jury to
 17   hear the facts.
 18                                     IV. CONCLUSION
 19            For all of the foregoing reasons, Viva’s motion for summary judgment should be
 20   denied.
 21   Dated:      June 21, 2021           WILSON TURNER KOSMO LLP
 22
 23                                       By:    /s/ Frederick W. Kosmo, Jr.
                                                 FREDERICK W. KOSMO, JR.
 24                                              HUBERT KIM
                                                 Attorneys for Defendant and Counter-
 25                                              Claimant
                                                 LIEF ORGANICS, LLC
 26
 27
 28
                                -16-      Case No. 2:20-cv-03107-RGK-AFM
       LIEF ORGANICS, LLC’S MEMORANDUM OF PTS & AUTH. IN OPPOSITION
               TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
